


109 HR 5397 IH: To amend the Public Health Service Act to establish grant

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5397
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Ms. Roybal-Allard
			 (for herself and Mr. Simpson)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish grant
		  programs to provide for education and outreach on newborn screening and
		  coordinated followup care once newborn screening has been conducted, to
		  reauthorize programs under part A of title XI of such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Newborn
			 Screening Saves Lives Act of 2006.
		2.FindingsCongress finds the following:
			(1)Currently, it is
			 possible to test for more than 30 disorders through newborn screening.
			(2)There is a lack of
			 uniform newborn screening throughout the United States. While a newborn with a
			 debilitating condition may receive screening, early detection, and treatment in
			 1 location, in another location the condition may go undetected and result in
			 catastrophic consequences.
			(3)Each year more
			 than 4,000,000 babies are screened by State and private laboratories to detect
			 conditions that may threaten their long-term health.
			(4)There are more
			 than 2,000 babies born every year in the United States with detectable and
			 treatable disorders that go unscreened through newborn screening.
			3.Amendment to
			 title III of the
			 Public Health Service
			 ActPart Q of title
			 III of the Public Health Service Act
			 (42 U.S.C. 280h et seq.) is amended by adding at the end the following:
			
				399AA.Newborn
				screening
					(a)Authorization of
				Grant Programs
						(1)Grants to assist
				health care professionalsFrom funds appropriated under
				subsection (h), the Secretary, acting through the Associate Administrator of
				the Maternal and Child Health Bureau of the Health Resources and Services
				Administration (referred to in this section as the Associate
				Administrator) and in consultation with the Advisory Committee on
				Heritable Disorders in Newborns and Children (referred to in this section as
				the Advisory Committee), shall award grants to eligible entities
				to enable such entities to assist in providing health care professionals and
				newborn screening laboratory personnel with—
							(A)education in
				newborn screening; and
							(B)training
				in—
								(i)relevant and new
				technologies in newborn screening; and
								(ii)congenital,
				genetic, and metabolic disorders.
								(2)Grants to assist
				families
							(A)In
				generalFrom funds appropriated under subsection (h), the
				Secretary, acting through the Associate Administrator and in consultation with
				the Advisory Committee, shall award grants to eligible entities to enable such
				entities to develop and deliver educational programs about newborn screening to
				parents, families, and patient advocacy and support groups. The educational
				materials accompanying such educational programs shall be provided at
				appropriate literacy levels.
							(B)Awareness of the
				availability of programsTo the extent practicable, the Secretary
				shall make relevant health care providers aware of the availability of the
				educational programs supported pursuant to subparagraph (A).
							(3)Grants for
				quality newborn screening followupFrom funds appropriated under
				subsection (h), the Secretary, acting through the Associate Administrator and
				in consultation with the Advisory Committee, shall award grants to eligible
				entities to enable such entities to establish, maintain, and operate a system
				to assess and coordinate treatment relating to congenital, genetic, and
				metabolic disorders.
						(b)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
					(c)Selection of
				Grant Recipients
						(1)In
				generalNot later than 120 days after receiving an application
				under subsection (b), the Secretary, after considering the approval factors
				under paragraph (2), shall determine whether to award the eligible entity a
				grant under this section.
						(2)Approval
				factors
							(A)Requirements for
				approvalAn application submitted under subsection (b) may not be
				approved by the Secretary unless the application contains assurances that the
				eligible entity—
								(i)will use grant
				funds only for the purposes specified in the approved application and in
				accordance with the requirements of this section; and
								(ii)will establish
				such fiscal control and fund accounting procedures as may be necessary to
				assure proper disbursement and accounting of Federal funds paid to the eligible
				entity under the grant.
								(B)Existing
				programsPrior to awarding a grant under this section, the
				Secretary shall—
								(i)conduct an
				assessment of existing educational resources and training programs and
				coordinated systems of followup care with respect to newborn screening;
				and
								(ii)take all
				necessary steps to minimize the duplication of the resources and programs
				described in clause (i).
								(d)CoordinationThe
				Secretary shall take all necessary steps to coordinate programs funded with
				grants received under this section.
					(e)Use of Grant
				Funds
						(1)Grants to assist
				health care professionalsAn eligible entity that receives a
				grant under subsection (a)(1) may use the grant funds to work with appropriate
				medical schools, nursing schools, schools of public health, schools of genetic
				counseling, internal education programs in State agencies, nongovernmental
				organizations, and professional organizations and societies to develop and
				deliver education and training programs that include—
							(A)continuing medical
				education programs for health care professionals and newborn screening
				laboratory personnel in newborn screening;
							(B)education,
				technical assistance, and training on new discoveries in newborn screening and
				the use of any related technology;
							(C)models to evaluate
				the prevalence of, and assess and communicate the risks of, congenital
				conditions, including the prevalence and risk of some of these conditions based
				on family history;
							(D)models to
				communicate effectively with parents and families about—
								(i)the process and
				benefits of newborn screening;
								(ii)how to use
				information gathered from newborn screening;
								(iii)the meaning of
				screening results, including the possibility of false positive findings;
								(iv)the right of
				refusal of newborn screening, if applicable; and
								(v)the potential need
				for followup care after newborns are screened;
								(E)information and
				resources on coordinated systems of followup care after newborns are
				screened;
							(F)information on the
				disorders for which States require and offer newborn screening and options for
				newborn screening relating to conditions in addition to such disorders;
							(G)information on
				additional newborn screening that may not be required by the State, but that
				may be available from other sources; and
							(H)other items to
				carry out the purpose described in subsection (a)(1) as determined appropriate
				by the Secretary.
							(2)Grants to assist
				familiesAn eligible entity that receives a grant under
				subsection (a)(2) may use the grant funds to develop and deliver to parents,
				families, and patient advocacy and support groups, educational programs about
				newborn screening that include information on—
							(A)what newborn
				screening is;
							(B)how newborn
				screening is performed;
							(C)who performs
				newborn screening;
							(D)where newborn
				screening is performed;
							(E)the disorders for
				which the State requires newborns to be screened;
							(F)different options
				for newborn screening for disorders other than those included by the State in
				the mandated newborn screening program;
							(G)the meaning of
				various screening results, including the possibility of false positive and
				false negative findings;
							(H)the prevalence and
				risk of newborn disorders, including the increased risk of disorders that may
				stem from family history;
							(I)coordinated
				systems of followup care after newborns are screened; and
							(J)other items to
				carry out the purpose described in subsection (a)(2) as determined appropriate
				by the Secretary.
							(3)Grants for
				quality newborn screening followupAn eligible entity that
				receives a grant under subsection (a)(3) shall use the grant funds to—
							(A)expand on existing
				procedures and systems, where appropriate and available, for the timely
				reporting of newborn screening results to individuals, families, primary care
				physicians, and subspecialists in congenital, genetic, and metabolic
				disorders;
							(B)coordinate ongoing
				followup treatment with individuals, families, primary care physicians, and
				subspecialists in congenital, genetic, and metabolic disorders after a newborn
				receives an indication of the presence or increased risk of a disorder on a
				screening test;
							(C)ensure the
				seamless integration of confirmatory testing, tertiary care medical services,
				comprehensive genetic services including genetic counseling, and information
				about access to developing therapies by participation in approved clinical
				trials involving the primary health care of the infant;
							(D)analyze data, if
				appropriate and available, collected from newborn screenings to identify
				populations at risk for disorders affecting newborns, examine and respond to
				health concerns, recognize and address relevant environmental, behavioral,
				socioeconomic, demographic, and other relevant risk factors; and
							(E)carry out such
				other activities as the Secretary may determine necessary.
							(f)Reports to
				Congress
						(1)In
				generalSubject to paragraph (2), the Secretary shall submit to
				the appropriate committees of Congress reports—
							(A)evaluating the
				effectiveness and the impact of the grants awarded under this section—
								(i)in
				promoting newborn screening—
									(I)education and
				resources for families; and
									(II)education,
				resources, and training for health care professionals;
									(ii)on the successful
				diagnosis and treatment of congenital, genetic, and metabolic disorders;
				and
								(iii)on the continued
				development of coordinated systems of followup care after newborns are
				screened;
								(B)describing and
				evaluating the effectiveness of the activities carried out with grant funds
				received under this section; and
							(C)that include
				recommendations for Federal actions to support—
								(i)education and
				training in newborn screening; and
								(ii)followup care
				after newborns are screened.
								(2)Timing of
				reportsThe Secretary shall submit—
							(A)an interim report
				that includes the information described in paragraph (1), not later than 30
				months after the date on which the first grant funds are awarded under this
				section; and
							(B)a subsequent
				report that includes the information described in paragraph (1), not later than
				60 months after the date on which the first grant funds are awarded under this
				section.
							(g)Definition of
				Eligible EntityIn this section, the term eligible
				entity means—
						(1)a State or a
				political subdivision of a State;
						(2)a consortium of 2
				or more States or political subdivisions of States;
						(3)a
				territory;
						(4)an Indian tribe or
				a hospital or outpatient health care facility of the Indian Health Service;
				or
						(5)a nongovernmental
				organization with appropriate expertise in newborn screening, as determined by
				the Secretary.
						(h)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section—
						(1)$15,000,000 for
				fiscal year 2007; and
						(2)such sums as may
				be necessary for each of fiscal years 2008 through
				2011.
						.
		4.Improved newborn
			 and child screening for heritable disordersSection 1109 of the
			 Public Health Service Act (42 U.S.C.
			 300b–8) is amended—
			(1)in subsection
			 (c)(2)—
				(A)in subparagraph
			 (E), by striking and after the semicolon;
				(B)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(C)by inserting after
			 subparagraph (E) the following:
					
						(F)an assurance that
				the entity has adopted and implemented, is in the process of adopting and
				implementing, or will use grant amounts received under this section to adopt
				and implement the guidelines and recommendations of the Advisory Committee on
				Heritable Disorders in Newborns and Children established under section 1111
				(referred to in this section as the Advisory Committee) that are
				adopted by the Secretary and in effect at the time the grant is awarded or
				renewed under this section, which shall include the screening of each newborn
				for the heritable disorders recommended by the Advisory Committee and adopted
				by the Secretary and the reporting of results;
				and
						;
				and
				(2)in subsection (i),
			 by striking such sums and all that follows through the period at
			 the end and inserting $25,000,000 for fiscal year 2007 and such sums as
			 may be necessary for each of the fiscal years 2008 through
			 2011..
			5.Evaluating the
			 effectiveness of newborn- and child-screening programsSection 1110 of the
			 Public Health Service Act (42 U.S.C.
			 300b–9) is amended by adding at the end the following:
			
				(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2007 and such sums as may be
				necessary for each of the fiscal years 2008 through
				2011.
				.
		6.Advisory
			 Committee on Heritable Disorders in Newborns and ChildrenSection 1111 of the
			 Public Health Service Act (42 U.S.C.
			 300b–10) is amended—
			(1)in subsection
			 (b)—
				(A)by redesignating
			 paragraph (3) as paragraph (5);
				(B)in paragraph (2),
			 by striking and after the semicolon;
				(C)by inserting after
			 paragraph (2) the following:
					
						(3)recommend a
				uniform screening panel for newborn screening programs that includes the
				heritable disorders for which all newborns should be screened, including
				secondary conditions that may be identified as a result of the laboratory
				methods used for screening;
						(4)develop a model
				decision-matrix for newborn screening program expansion, and periodically
				update the recommended uniform screening panel described in paragraph (3) based
				on such decision-matrix; and
						;
				and
				(D)in paragraph (5) (as
			 redesignated by subparagraph (A)), by striking the period at the end and
			 inserting “, including recommendations, advice, or information dealing
			 with—
					
						(A)followup
				activities, including those necessary to achieve rapid diagnosis in the short
				term, and those that ascertain long-term case management outcomes and
				appropriate access to related services;
						(B)diagnostic and
				other technology used in screening;
						(C)the availability
				and reporting of testing for conditions for which there is no existing
				treatment;
						(D)minimum standards
				and related policies and procedures for State newborn screening
				programs;
						(E)quality assurance,
				oversight, and evaluation of State newborn screening programs;
						(F)data collection
				for assessment of newborn screening programs;
						(G)public and
				provider awareness and education;
						(H)language and
				terminology used by State newborn screening programs;
						(I)confirmatory
				testing and verification of positive results; and
						(J)harmonization of
				laboratory definitions for results that are within the expected range and
				results that are outside of the expected
				range.
						;
				and
				(2)by
			 adding at the end the following:
				
					(d)Decision on
				Recommendations
						(1)In
				generalNot later than 180 days after the Advisory Committee
				issues a recommendation pursuant to this section, the Secretary shall adopt or
				reject such recommendation.
						(2)Pending
				recommendationsThe Secretary shall adopt or reject any
				recommendation issued by the Advisory Committee that is pending on the date of
				enactment of the Newborn Screening Saves Lives Act of 2006 by not later than
				180 days after the date of enactment of such Act.
						(3)Determinations to
				be made publicThe Secretary shall publicize any determination on
				adopting or rejecting a recommendation of the Advisory Committee pursuant to
				this subsection, including the justification for the determination.
						(e)Continuation of
				Operation of CommitteeNotwithstanding section 14 of the
				Federal Advisory Committee Act (5
				U.S.C. App.), the Advisory Committee shall continue to operate during the
				5-year period beginning on the date of enactment of the Newborn Screening Saves
				Lives Act of
				2006.
					.
			7.Laboratory
			 quality and surveillancePart
			 A of title XI of the Public Health Service
			 Act (42 U.S.C. 300b–1 et seq.) is amended by adding at the end the
			 following:
			
				1112.Laboratory
				quality
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention and in consultation with the Advisory
				Committee on Heritable Disorders in Newborns and Children established under
				section 1111, shall provide for—
						(1)quality assurance
				for laboratories involved in screening newborns and children for heritable
				disorders, including quality assurance for newborn-screening tests, performance
				evaluation services, and technical assistance and technology transfer to
				newborn screening laboratories to ensure analytic validity and utility of
				screening tests; and
						(2)population-based
				pilot testing for new screening tools for evaluating use on a mass
				scale.
						(b)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $5,000,000 for fiscal year 2007 and
				such sums as may be necessary for each of the fiscal years 2008 through
				2011.
					1113.Surveillance
				programs for heritable disorders screening
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out programs—
						(1)to collect,
				analyze, and make available data on the heritable disorders recommended by the
				Advisory Committee on Heritable Disorders in Newborns and Children established
				under section 1111, including data on the causes of such disorders and on the
				incidence and prevalence of such disorders;
						(2)to operate
				regional centers for the conduct of applied epidemiological research on the
				prevention of such disorders;
						(3)to provide
				information and education to the public on the prevention of such disorders;
				and
						(4)to conduct
				research on and to promote the prevention of such disorders, and secondary
				health conditions among individuals with such disorders.
						(b)Grants and
				Contracts
						(1)In
				generalIn carrying out subsection (a), the Secretary may make
				grants to and enter into contracts with public and nonprofit private
				entities.
						(2)Supplies and
				services in lieu of award funds
							(A)In
				generalUpon the request of a recipient of an award of a grant or
				contract under paragraph (1), the Secretary may, subject to subparagraph (B),
				provide supplies, equipment, and services for the purpose of aiding the
				recipient in carrying out the purposes for which the award is made and, for
				such purposes, may detail to the recipient any officer or employee of the
				Department of Health and Human Services.
							(B)ReductionWith
				respect to a request described in subparagraph (A), the Secretary shall reduce
				the amount of payments under the award involved by an amount equal to the costs
				of detailing personnel and the fair market value of any supplies, equipment, or
				services provided by the Secretary. The Secretary shall, for the payment of
				expenses incurred in complying with such request, expend the amounts
				withheld.
							(3)Application for
				awardThe Secretary may make an award of a grant or contract
				under paragraph (1) only if an application for the award is submitted to the
				Secretary and the application is in such form, is made in such manner, and
				contains such agreements, assurances, and information as the Secretary
				determines to be necessary to carry out the purposes for which the award is to
				be made.
						(c)Biennial
				ReportNot later than February 1 of fiscal year 2007 and of every
				second such year thereafter, the Secretary shall submit to the Committee on
				Energy and Commerce of the House of Representatives, and the Committee on
				Health, Education, Labor, and Pensions of the Senate, a report that, with
				respect to the preceding 2 fiscal years—
						(1)contains
				information regarding the incidence and prevalence of heritable disorders and
				the health status of individuals with such disorders and the extent to which
				such disorders have contributed to the incidence and prevalence of infant
				mortality and affected quality of life;
						(2)contains
				information under paragraph (1) that is specific to various racial and ethnic
				groups (including Hispanics, non-Hispanic whites, Blacks, Native Americans, and
				Asian Americans);
						(3)contains an
				assessment of the extent to which various approaches of preventing heritable
				disorders and secondary health conditions among individuals with such disorders
				have been effective;
						(4)describes the
				activities carried out under this section;
						(5)contains
				information on the incidence and prevalence of individuals living with
				heritable disorders, information on the health status of individuals with such
				disorders, information on any health disparities experienced by such
				individuals, and recommendations for improving the health and wellness and
				quality of life of such individuals;
						(6)contains a summary
				of recommendations from all heritable disorders research conferences sponsored
				by the Centers for Disease Control and Prevention; and
						(7)contains any
				recommendations of the Secretary regarding this section.
						(d)Applicability of
				Privacy LawsThe provisions of this section shall be subject to
				the requirements of section 552a of title 5, United States Code. All Federal
				laws relating to the privacy of information shall apply to the data and
				information that is collected under this section.
					(e)Coordination
						(1)In
				generalIn carrying out this section, the Secretary shall
				coordinate, to the extent practicable, programs under this section with
				programs on birth defects and developmental disabilities authorized under
				section 317C.
						(2)Priority in
				grants and contractsIn making grants and contracts under this
				section, the Secretary shall give priority to entities that demonstrate the
				ability to coordinate activities under a grant or contract made under this
				section with existing birth defects surveillance activities.
						(f)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for fiscal year 2007 and
				such sums as may be necessary for each of the fiscal years 2008 through
				2011.
					.
		
